IN THE SUPREME COURT OF TEXAS

                                 No. 04-0140

    IN RE  OMNI HOTELS MANAGEMENT CORPORATION AND OMNI HOTELS FRANCHISING
                               COMPANY, L.L.C.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed  February  17,  2004,
is granted.   All underlying proceedings in Cause  No.  02-2865-A-1,  styled
In The Matter of The Estate of Matt King,  Jr.,  deceased,  in  the  Probate
Court No 1 of Tarrant County, Texas, is  stayed  pending  further  order  of
this Court.

      2.    The parties are requested to file full  briefing.  See  attached
briefing schedule.

            Done at the City of Austin, this February 24, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk